PáRK, J.
It is found by the committee that the appellant has in fact a‘ claim against the estate of the intestate to the amount oi five hundred dollars for money loaned the intestate, and the principal question presented for our consideration is, whether the appellant is estopped from setting up such claim against the estate. It appears in the case that before letters *153of administration were taken out on the estate, Margaret. Estile, the widow of the intestate, had a conversation with. the appellant, in which she stated to him that there was no need of having an administrator appointed, as. there were no debts against the estate; to which statement the appellant assented. It appears further, that some time afterward the said Margaret, believing thal there were no claims against the estate, which belief was induced in part by the assent of the appellant to her statement as aforesaid, purchased of one oí the heirs of the estate all the right, title, and interest that the heir had to the estate, paying therefor as much as the interest of the heir was worth if the claim of the appellant should be disallowed, and more than she would have paid had she known of the claim of the appellant, and more than she would have paid if the appellant had given no assent to her said statement.
The committee further finds upon this subject as follows: “At the time of said statement by said Margaret and said Farist’s assent thereto, it did not appear that said Margaret contemplated the making, of said purchase, or the purchase of any part of said estate, and the said Farist had no knowledge or belief that any such purchase by her had been or ever would be contemplated, and he had no reason to believe that his assent to said Margaret’s statement as before mentioned would in any way induce the said Margaret to make such purchase, or to act in any manner to her injury; and said Farist did not in fact know of any negotiations for said purchase, till after the same had been consummated.”
We think the case of Danforth v. Adams, 29 Conn., 107, as well as many other cases that might be cited from our own reports, is decisive oi the question presented in this part of the case, that the appellant is not estopped from setting up his claim against the estate by reason of his assent to the statement of the said Margaret. Judge Hinman in that case says, “ where there is nothing in the conduct or declarations of a party that can be imputed to him either as culpable negligence or a wilful misrepresentation, or the representation *154was not intended to be acted upon as a statement of the truth, or is not tantamount to a promise or agreement that the declaration made is true, and consequently amounts to a guaranty that the party making it will be responsible for the consequences of any injury resulting from acting upon it, the party who, through misapprehension, ignorance, inadvertence, or for any similar cause, unfortunately makes declarations or does acts which have the effect to mislead, is nevertheless not estopped from alleging and proving the truth, when it is attempted to make him responsible for the injurious consequences of such acts or declarations; for otherwise it would result that the most innocent declarations and acts made or done even in the discharge of duty might subject a party to an action.”
At the time the appellant assented to the declaration of Margaret, she had no intention to make the purchase that she subsequently made, and the appellant gave the assent with no reference to the said purchase. He had no reason to believe that it would ever be made, or that the assent would in any way mislead the said Margaret to her injury. Surely the case needs some of the essential elements of an estoppel. Had she stated to the appellant that she intended to make the purchase, or that she had the purchase in contemplation, and desired to know whether there were any claims against the estate, and the appellant had acknowledged that there were none, and she relying on the truth, of the acknowledgment had made the purchase, then the appellant would have been estopped to make a claim against the estate so far as it would affect her interest. But in that state of tilings it is difficult to see what would prevent his making a claim for a proportional part of his debt against the estate, to be paid out of the interest of the other heirs of the estate. The estate would be free from the appellant’s claim, so far as Margaret was concerned, but would it be free from paying any part of the appellant’s claim, so far as the other parties in interest were concerned? We think not.
But it is said that the appellant’s claim against the estate was discharged by the deed of June 7th, 1867.
*155The question, for us to determine is, whether the appellant has a valid claim- against the estate, and not whether there is estate remaining to pay his claim, provided he has a valid one. Whether the appellant can eventually obtain payment of his claim out of the estate, or not, throws no light on the question whether the estate owes him or not. A large estate urnishes no evidence that the estate is indebted, neither does the want of any estate furnish evidence that, the estate is not indebted. If it be true that the appellant, by joining in the deed referred to, has deprived the estate of the means to pay his demand, then his claim will have to remain unpaid. It seems to us that the effect of the deed referred to is not before us. The question will probably arise when the appellant seeks to collect his claim out of the estate.
We advise judgment for the appellant.
In this opinion the other judges concurred.